 


116 HR 1598 RH: U.S. Customs and Border Protection Rural and Remote Hiring and Retention Strategy Act of 2019
U.S. House of Representatives
2019-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 8 
116th CONGRESS1st Session 
H. R. 1598 
[Report No. 116–22] 
IN THE HOUSE OF REPRESENTATIVES 
 
March 7, 2019 
Ms. Torres Small of New Mexico (for herself and Mr. Hurd of Texas) introduced the following bill; which was referred to the Committee on Homeland Security 
 

March 28, 2019
Additional sponsor: Mr. Crenshaw

 
March 28, 2019 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
For text of introduced bill, see copy of bill as introduced on March 7, 2019 
 
 
 
 
A BILL 
To require the Secretary of Homeland Security to issue a strategy to improve hiring and retention of U.S. Customs and Border Protection personnel in rural or remote areas, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the U.S. Customs and Border Protection Rural and Remote Hiring and Retention Strategy Act of 2019.  2.Strategy (a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Homeland Security, acting through the Chief Human Capital Officer of the Department of Homeland Security and the Commissioner of U.S. Customs and Border Protection, shall issue a strategy and implementation plan, including benchmarks, to improve the hiring and retention of individuals by the Commissioner in rural or remote areas relating to employment in such areas. 
(b)ConsiderationsThe strategy required under subsection (a) shall take into consideration the following: (1)Feedback from individuals who are U.S. Customs and Border Protection candidates or new hires at locations in rural or remote areas, including feedback on the quality of life in such areas for new hires and their families. 
(2)Feedback from U.S. Customs and Border Protection personnel, other than new hires, who are stationed at locations in rural or remote areas, including feedback on the quality of life in such areas for such personnel and their families.  (3)Feedback from U.S. Customs and Border Protection personnel who have decided to separate from the agency. 
(4)An assessment of existing Federal programs, including financial incentives and other compensation-based flexibilities, regarding how to most effectively aid spouses and families of individuals who are candidates or new hires in a rural or remote area.  (5)An assessment of Department of Homeland Security internship programs and the usefulness of such programs in improving hiring by the Secretary of Homeland Security in rural or remote areas. 
(c)PlanThe implementation plan required under subsection (a) shall— (1)include a pilot or other program, as appropriate, to address hiring and retention challenges faced by U.S. Customs and Border Protection in rural or remote areas; and 
(2)enhance strategic recruiting efforts of U.S. Customs and Border Protection through relationships with institutions of higher education (as such term is defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)), veterans transition and employment centers, and job placement programs in regions that could assist in filling positions in rural or remote areas.  (d)Report to Congress and GAOBeginning on the date that is one year after the date of issuance of the strategy and implementation plan required under subsection (a) and for four years thereafter, the Secretary of Homeland Security shall report to the Committee on Homeland Security of the House of Representatives, the Committee on Homeland Security and Governmental Affairs of the Senate, and the Comptroller General of the United States on the extent to which such strategy and implementation plan has improved the hiring and retention by U.S. Customs and Border Protection of employees in rural or remote areas. 
(e)GAO assessmentNot later than 120 days after receiving each report required under subsection (d), the Comptroller General of the United States shall submit to the committees referred to in such subsection an assessment of the effectiveness of U.S. Customs and Border Protection actions described in each such report, including recommendations for improvements as the Comptroller General determines appropriate.  (f)Rural or remote areas definedFor purposes of this section, the term rural or remote areas means areas within the United States that are not within an area defined and designated as urbanized areas by the Bureau of the Census in the most recently completed decennial census and include areas along the northern and southern borders. 
 
 
March 28, 2019 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
